957, 1000-01 (1991) (plurality opinion). We conclude that the district
                court did not abuse its discretion at sentencing, and we
                              ORDER the judgment of conviction AFFIRMED. 1




                                                   Saitta


                cc: Hon. Kathleen E. Delaney, District Judge
                     Clark County Public Defender
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      1 Thefast track statement submitted by Jackson fails to comply with
                the Nevada Rules of Appellate Procedure because the fact section does not
                contain any citations to the record. See NRAP 3C(e)(1)(C); NRAP 28(e)(1).
                Counsel for Jackson is cautioned that the failure to comply with the
                briefing requirements in the future may result in the imposition of
                sanctions. See NRAP 3C(n); Smith v. Emery, 109 Nev. 737, 743, 856 P.2d
                1386, 1390 (1993).




SUPREME COURT
        OF
     NEVADA
                                                      2
A-A 1947A